The State




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2014

                                     No. 04-14-00285-CR

                                     Jason Clay DOTSON,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR10439
                           Honorable Ron Rangel, Judge Presiding


                                        ORDER

       We grant appellant’s motion for extension of time to respond to this court’s order dated
August 21, 2014. We order appellant must file, by September 22, 2014, either proof that court
reporter Herminia Torres has been paid to prepare the record or that appellant is entitled to the
record without prepayment of the reporter’s fee. Appellant is advised that no further extensions
of time to respond will be granted.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court